Hr. Justice Breese delivered the opinion of the Court: The only question presented by this record is as to the sufficiency of the collector’s notice. The following is the statute upon the subject: “When any person owning lands or town lots in any county in this State shall fail to pay the taxes assessed thereon, as provided for in the foregoing sections, it shall be the duty of the collector to publish an advertisement in some newspaper published in his county, if any such there be, and if there be no such paper printed in his county, then in the nearest newspaper in this State, which advertisement shall be once published at least four weeks previous to the term of the county court at which judgment is prayed; and said advertisement shall contain a list of the delinquent lands upon which the taxes remain due and unpaid, the names of owners, if known, the amount due thereon, and the years for which the same is due; and shall give notice that he will apply to the county court, at the-term thereof, for judgment against said lands for said taxes, interest and costs, and for an order to sell said lands for the satisfaction thereof; and shall also give notice that on the first Monday next succeeding the day fixed by law for the commencement of the said county court, all the lands for sale, of which an order shall be made, will be exposed to public sale at the place of holding court in said county, for the amount of taxes, interest and cost due thereon; and the advertisement published according to the provisions of this section shall be deemed and taken to be sufficient and legal notice, both of the intended application of the collector to the county court for judgment, and also of the sale of lands under the order of said court: Provided, that if the publisher of such paper shall be unable or unwilling to publish said .list and notice accurately and properly, the collector shall select some other newspaper, having due regard to the circulation of such paper.” Scates’ Comp. 1073, § 26. The notice given by the collector was as follows: ¡Notice is hereby given, that application will be made at the next June Term of the County Court of Knox county, in the State of Illinois,, to be holden in the city of Knoxville, in said county, on the 3d Monday of June next, for a judgment against the foregoing tracts or parcels of land and town and city lots for said taxes, interest and costs due thereon, for the satisfaction thereof, and all of said tracts or parcels of land and town and city lots, on which the taxes, interest and cost remain unpaid, and for which an order is made to sell, and will be exposed to sale and sold at "the court house, in the said county of Knox and State of Illinois, on the 4th Monday of June next, a. d. 1860; said sale to be continued from day to day until all of said land and lots unpaid at that time are sold. The notice being the authority for and the foundation of the judgment, both principle and precedent require that it should be in strict compliance with the statute. If notice is not given that an order of sale will be applied for when the application for judgment is made, land owners would not be stimulated to the same diligence they would be if they were notified that an order to sell their lands would be applied for and would follow the judgment. The notice given by the collector nowhere states that he will apply for an order of sale. It merely says, if an order to sell is made, he will expose to sale, &e. In Marsh v. Chestnut, 14 Ill. 224, this court said, “It is a sound and inflexible rule of law that where special proceedings are authorized by statute by which the estate of one man may be divested and transferred to another, every material provision of the statute must be complied with. The owner has a right to insist upon a strict performance of all the material requirements, especially those designed for his security, and the non-observance of which may operate to his prejudice.” This notice not possessing the requisites prescribed by the statute no power existed in the court to grant an order of sale. Hone was asked for, and therefore, none should have been granted. The notice that such an order would be applied for was fundamental, and if neglected the subsequent proceedings are necessarily void. We need not repeat, great strictness is required in such proceedings. A reference to Blackwell on Tax Titles, 264 and on, will supply numerous cases in point which we 'have not time to refer to particularly. The notice of the collector not being a substantial compliance with the statute, no rights could be acquired under it. The judgment is affirmed. Judgment affirmed*.